Per Curiam.
The plaintiff sued to recover compensation for injuries received by him when struck by an automobile driven by one Finklestein, an employe of the defendant company, while he was crossing a public highway at Homestead, in Hudson county. The trial resulted in a verdict in favor of the plaintiff, his damages being assessed at $2,500.
The first ground upon which we are asked to set aside this verdict is based upon the alleged erroneous refusal of the court to direct a nonsuit. The motion for the .direction was rested upon two grounds—first, that the plaintiff’s ease was barren of any evidence showing negligence on the part of the defendant’s employe in the driving of the car, and second, that the plaintiff was conclusively shown to have been guilty of negligence contributing to the accident. Our examination of the testimony leads us to the conclusion that the trial court was right in refusing this motion. On the evidence submitted, the questions of negligence on the part of the defendant’s employe, and of contributory negligence of the plaintiff, were both matters for the determination of the jury.
It is next contended that the verdict is excessive. Our examination of the testimony leads us to the conclusion that this contention is without merit.
Lastly, it is argued that the verdict is against the weight of the evidence. Our examination of the testimony leads us to the contrary conclusion.
The rule to show cause will be discharged.